DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "corrosion-resistant" in claim 1 (from which claims 2-6 depend) and 3 is a relative term which renders the claim indefinite.  The term "corrosion-resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the corrosion properties of the alloy which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0155501 A1 to Ferrasse et al (cited by applicant in IDS).
Regarding claim 1, Ferrasse discloses a CuZn alloy having a Zn content of 30%, the balance being copper and inevitable impurities, wherein the alloy has no detectable voids (i.e. pores) based on optical microscope observation (Ferrasse, abstract, Examples 1 and 2, para [0037-0042], Billet B), lying within the instantly claimed range of “wherein a number of pores is 1/cm2 or less based on optical microscopic observation.
Regarding the limitation of “wherein a total content of Zn and Cu is 99.995% by mass or more,” the alloy of Ferrasse does not include any additional elements and Ferrasse is explicitly concerned with reducing impurities in order to improve function of the alloy as an electrode (Ferrasse, para [0003]) and that the alloy has “low concentrations of metal impurities (if any)” (Ferrasse, para [0015]). The disclosure that the alloy need not include any impurities appears to lie within the instantly claimed range of “wherein a total content of Zn and Cu is 99.995% by mass or more.”  In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to keep the impurity concentration of the alloy of Ferrasse as low as possible in order to improve function of the alloy as an electrode (Ferrasse, para [0003]).
Regarding the limitation “corrosion-resistant,” this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Regarding claim 2, 5 and 6, the alloy of Ferrasse does not include any additional elements and Ferrasse is explicitly concerned with reducing impurities in order to improve function of the alloy as an electrode (Ferrasse, para [0003]) and that the alloy has “low concentrations of metal impurities (if any)” (Ferrasse, para [0015]). The disclosure that the alloy need not include any impurities appears to lie within the instantly claimed range of “wherein a total content of Zn and Cu is 99.999% by mass or more,” and the composition limitations of instant claims 5 and 6.  In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to keep the impurity concentration of the alloy of Ferrasse as low as possible in order to improve function of the alloy as an electrode (Ferrasse, para [0003]).
Regarding claim 3, the alloy of Ferrasse is for corrosion-resistant electrodes (Ferrasse, abstract).
Regaridng claim 4, the alloy of Ferrasse has no detectable voids (i.e. pores) based on optical microscope observation (Ferrasse, abstract, Examples 1 and 2, para [0037-0042], Billet B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736